Case 3:19-cv-00665-MMD-WGC Document 37-23 Filed 05/17/20 Page 1 of 2




                  Exhibit 23




                     Exhibit 23
              Case 3:19-cv-00665-MMD-WGC Document 37-23 Filed 05/17/20 Page 2 of 2

 2/4/201 8                                                    reques t for 15 min ute meeting - Olsen , Trina


  request for 15 minute meeting

  . n , Trina
    Fri 11/17/2017 2:04 PM


   To:Davis, Traci <TDavis@washoeschools.net >;




 Mrs. Davis,

 I visited your secretary this morning to request a persona l meeting of 15-20 minutes regarding my
 situation, which is now entering mediation/arbitration. I informed her of my reasons , which is to include a
 discussion about failed policies and procedures, as well as unfair evaluation practices. These concerns
 have resu lted in an open effort to dismiss/terminate me.

 I am a 22 year veteran of WCSD with many "highly effective" evaluations, especially in the last 5 years. I
 have never been disciplined or reprimanded until now, nor received a single mark of less than effective
 in my career on any evaluation. Even this year as a first year administrator, I received an "effective"
 evaluation, only to receive 15 allegations of misconduct w ithin~ weeks of that evaluation. Procedures
 where not followed and the;-system has failed me.

 You stated in a recent publically broadcasted meeting (with the school board) that one of your goals was
 to listen to your employees more. I respectfully ask for that opportunity.

 -·- Olsen
 Assistant Principal
 Hu High School




 •
https://outlook .office365.com/owa/?viewmo<lel=ReadMes sagel tem&J tern.lD=AAMlc.ADR.mMrFIZTB ILTE2NG UtNGFiNS I hNG Y0LTRkMmNh YfMwMj g20QBG . . .   I/ I



                                                                                                                                   WCSD 4429
